United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-1291
                                 ___________

William Thompson,                      *
                                       *
                    Appellant,         *
                                       *
      v.                               *
                                       *
Adam Smith, Infirmary Manager,         *
Cummins Unit, Arkansas Department      *
of Correction; Doctor Rhodes,          *
Cummins Unit, Arkansas Department      * Appeal from the United States
of Correction; Doctor Guy, Cummins     * District Court for the Eastern
Unit, Arkansas Department of           * District of Arkansas.
Correction; Nurse Baggit, LPN,         *
Cummins Unit, Arkansas Department      *      [UNPUBLISHED]
of Correction; Doctor Michael Young, *
Cummins Unit, Arkansas Department      *
of Correction, originally sued as      *
"Young"; Jacqueline Streeter, Nurse,   *
Cummins Unit, Arkansas Department      *
of Correction, originally sued as      *
"Streeter,"                            *
                                       *
                    Appellees.         *
                                  ___________

                           Submitted: June 27, 2000

                               Filed: July 3, 2000
                                ___________

Before WOLLMAN, Chief Judge, FAGG and BOWMAN, Circuit Judges.
                                    ___________

PER CURIAM.

       Prisoner William Thompson appeals an adverse grant of summary judgment in
his 42 U.S.C. § 1983 action against Registered Nurse Jacqueline Streeter, Staff
Physician Michael Young, and Infirmary Supervisor Adam Smith for deliberate
indifference to his medical needs in failing to monitor his diabetes through daily
administration of finger stick glucose tests. Because Young chose to use an alternate
test, which he believed to be more accurate and beneficial in treating Thompson's
condition, see Sherrer v. Stephens, 50 F.3d 496, 497 (8th Cir. 1994) (per curiam)
(disagreement with course of medical treatment does not state constitutional claim),
Streeter did not treat Thompson or have authority to control glucose testing, see
Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990) (defendant must be causally
linked to and directly responsible for deprivation of rights to be liable under § 1983),
and Smith was merely an administrative employee who did not provide medical
treatment, see id., summary judgment was properly granted to all defendants and we
affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-